Per Curiam,
This action was on an oral contract for commission for *304the leasing of a tract of limestone. A contract by the defendants to pay the plaintiff a fixed amount, if he sold or leased the land, had been rescinded by the defendants and it was alleged by the plaintiff that a new contract had been entered into by which he was to be paid for past services and services to be rendered if they led to a sale or lease. Whether a second contract had been made was the question of fact at the trial and it was submitted to the jury in a manner to which no exception was taken by the defendants. The only assignment of error is to the admission of testimony in relation to the terms of the first contract and the services rendered under it. This testimony was relevant to show the circumstances under which the second contract was made, and a part of the consideration therefor.
The judgment is affirmed.